United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                     October 2, 2001

                                          Before

                            Hon. JOEL M. FLAUM, Chief Judge

                            Hon. DIANE P. WOOD, Circuit Judge

                            Hon. KENNETH F. RIPPLE, Circuit Judge

No. 00-3980

BRUCE and SHARON BILLINGS,                         Appeal from the United States
the parents of a minor child, B.B.,                District Court for the Western
                 Plaintiffs-Appellants,            District of Wisconsin.

         v.                                        No. 00 C 95

MADISON METROPOLITAN                               The Honorable John C. Shabaz,
SCHOOL DISTRICT, JOHN                              Judge.
BURMASTER, NANCY ZABEL,
et al.,
           Defendants-Appellees.


                                       ORDER

         The opinion of this court issued on August 2, 2001, is amended, as follows: At

slip opinion page 10, lines 12-13 and slip opinion page 12, lines 14-15 after the

citation to Samayoa add (Easterbrook, J. dissenting from denial of rehearing en

banc).